Gunderson, J.,
with whom Zenoff, C. J., agrees,
dissenting:
In L. A. & S. L. R. Co. v. Umbaugh, 61 Nev. 214, 123 P.2d 224 (1941), this court in substance held a jury was properly instructed that a railroad could kill an 11-year-old girl with impunity, if she failed to keep a lookout as the car in which she was riding approached a railroad crossing. However, we long ago repudiated that view of a passenger’s duties. In Duffy v. Flynn, 72 Nev. 278, 302 P.2d 967 (1956), we held evidence that a passenger was sleeping did not constitute sufficient evidence of contributory negligence to support a verdict adverse to him. Later, in Otterbeck v. Lamb, 85 Nev. 456, 456 P.2d 855 (1969), we expressly endorsed what is certainly now the virtually uniform rule concerning the duties of an automobile passenger, saying:
“It is also unquestionably the majority rule in the United States that a passenger in an automobile has no duty of lookout or duty to warn the driver in the absence of special circumstances. Restatement of Torts Second, Sec. 495, Comments c-f, pages 556-558; Duffy v. Flynn, 72 Nev. 278, 302 P.2d 967 (1956); Frame v. Grisewood, 81 Nev. 114, 399 P.2d 450 (1965); Drake v. Driscoll, 267 F.2d 274 (5th Cir. 1959); Watters v. Parrish, 115 S.E.2d 1 (N.C. 1960); Lamfers v. Licklider, 332 S.W.2d 882 (Mo. 1960); Robinson v. Cable, 11 Cal.Rptr. 377 (Cal. 1961); Pobor v. Western Pacific Railroad Co., 359 P.2d 474 (Cal. 1961); Klein v. Southern Pacific Co., 21 Cal.Rptr. 233 (D.C.App. 1962); Van Pelt v. Carte, 26 Cal.Rptr. 182 (D.C.App. 1962); Mitchell v. Colquette, 379 P.2d 757 (Ariz. 1963); Borders v. Borders, 376 S.W.2d 519 (Ky. 1964).
“The special circumstances which create the duty are obvious, imminent, danger, of which the passenger is aware *533and the driver is not; or where the driver is sleepy or intoxicated, which is known to the passenger; or where road or weather conditions are particularly hazardous. Otherwise, the passenger should refrain from advice, instruction or attempted control over the driver, for fear of creating more danger by a distraction rather than lessening it by unwarranted, unwise advice. If the passenger specifically undertakes a lookout, then he is under a duty to do an ordinarily careful job of it.” 85 Nev., at 461-462.
1. Appellants contend, first, that this being our law, the evidence was insufficient to justify the district court in submitting a question of their decedents’ contributory negligence to the jury. The majority really do not meet this contention. Contributory negligence is an affirmative defense that must be proved. NRCP 9(c). Here, it is questionable that the defendant ever proved more than that appellants’ decedents were unwatchful for, and oblivious to, impending danger — i.e., that they were acting in accord with their rights as passengers in a motor vehicle.
In Van Pelt v. Carte, 26 Cal.Rptr. 182 (Cal.App. 1962), upon which we relied in deciding Otterbeck, the court noted that conjecture, surmise and guesswork will not justify a determination of contributory negligence. The court noted an inference one saw what was in plain sight may be drawn only when it is shown he did look, or was under a duty to look. The court therefore said:
“On the facts presented, we have no evidence whatever that plaintiff saw or heard anything prior to the accident which would cause an ordinarily reasonable person to doubt the reliability of her father as a driver or that danger threatened which required her survey of traffic. There was no evidence suggesting she knew three cars were approaching from the west or that she ever looked ahead and saw Avenue blocked in the intersection. There was no evidence that she had any reason to believe that her father did not observe and take into consideration all the action described in the evidence. Prior to the accident she may have had her attention on a bird flying, a tree, the mountains, a house, or any other of a hundred things. ...”
“Since the guest’s ‘duty to look’ does not arise until some factor of danger comes to his attention, thus charging him as a person of ordinary prudence to take observation for his own safety, and since no such factor appears in this case, we are unable to apply the duty to plaintiff. Since nothing in the evidence indicates she did, in fact, look at the traffic condition, *534no inference on either score can arise. Defendant completely failed in its burden of proof as to contributory negligence and plaintiff’s own evidence produced nothing to show contributory negligence on her part. The contributory negligence instruction should not have been given.” Id., at 186.
Furthermore, if one assumes there was evidence to show the decedents were or should have been aware of impending danger, what Mr. Justice Thompson said in Frame v. Grisewood, 81 Nev. 114, 399 P.2d 450 (1965), seems germane in the instant case:
“[T]he guest’s failure to warn was not, in the circumstances of this case [where the passenger knew no more than the driver], probative of contributory negligence. Further, it strikes us that once the trip was commenced, the race with the AustinHealey underway, and high speed attained [once danger was impending], there was little, if anything, the guest could do to protect himself, except to sit tight and hope for the best. [This is especially true here, where the decedents were in the back of the truck.] At that point a choice was not open to him. In any event, there is absolutely nothing in the record to show that the guest’s action was a proximate or concurring cause of the accident.” 81 Nev., at 120; 399 P.2d, at 453.
2. Appellants also contend that, at a minimum, they were entitled to have our law concerning passengers’ duties properly stated to the jury, as they requested the district court to do. About this, there should be no question whatever. It was vital to appellants that the jury know appellants’ decedents had no duty to keep a lookout. Left to believe otherwise, the jury could think they were negligent in not looking to see the “headlight and oscillating light” of which the majority speak— or negligent in listening to the world series on a portable radio (as the evidence indicates they may have been), rather than listening for the bell and whistle the majority mention. Obviously, the instruction for which appellants made a timely request was necessary to enable the jury to evaluate the evidence properly and, therefore, its refusal was prejudicial error.
3. The majority obscure these issues by suggesting there remains a possibility that railroads, alone among tortfeasors, still enjoy the unconscionable protections this court afforded them in Umbaugh. Obviously, any such discrimination in favor of railroads would be purely arbitrary. Otterbeck recognized that absent some showing of special circumstances, a passenger need not keep a lookout, but may properly read, daydream, or even sleep if he chooses. Surely the majority do not seriously suggest that while a passenger may sleep, he must do *535so with ears cocked and eyes open for trains. Such a rule would, of course, be a legal curiosity. Furthermore, cases cited with approval in Otterbeck involved collisions with trains at railroad crossings. Pobor v. Western Pacific Railroad Company, 359 P.2d 474 (Cal. 1961); Klein v. Southern Pacific Company, 21 Cal.Rptr. 233 (Cal.App. 1962). In the latter case, the court noted: “The passenger has a right to suppose that the driver, on approaching a railway crossing with which he is familiar, will exercise due care for the protection and safety of his passengers, and that, even when so near the crossing as to be in apparent danger of collision with an oncoming train, he will or may take some action which will avert an accident.” Id., at 237-238.
In view of the foregoing, I suggest that it cannot seriously be contended that the doctrine of Otterbeck is limited to situations in which the defendant is not a railroad, and that it is questionable judicial administration to suggest otherwise. After all, some busy trial judge might take us seriously.
We should forthrightly recognize Otterbeck, forthrightly apply it, and reverse.